DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Canceled: 1-20, 26-27, 33, 35, 38 and 40.
	Allowed: 21-25, 28-32, 34, 36, 37 and 39.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 21-25, 28-32, 34, 36, 37 and 39 are free of art under 35 USC 102 and 103 because the closest prior art in the field of methods and systems for controlling a device based on the device’s user physiological information does not teach or fairly suggest the determination of comfort levels of users, the identification of weighting metrics associated with said users and, the calculation of an optimized state of the comfort level for the users based on the identified weighting metrics. The prior art does not teach or fairly suggest adjusting the operation of a controlled device such as a heating, ventilating or air conditioning unit based on the optimized current state of comfort level. The cited prior art to Orfield teaches the comparison of physiological values of a user with an ideal value and, while this comparison is made on an occupant-by-occupant basis (see Orfield at ¶ 43), there is no teaching or suggestion in Orfield of the determination of comfort levels of the occupants or for the identification of a weighting metric associated with each user. As such, Orfield does not teach the calculation of an optimized comfort level based on said weighting metrics or that the controlled device is adjusted based on the optimized comfort level. The prior art in the field of prediction engines and prediction algorithms for controlling devices, including HVAC systems, teaches models of occupancy which assign a weight to past occupancy data and patterns as detected by occupancy (lightning, sound, ambient temperature) sensors. However, the prior art does not teach or fairly suggest the identification of weight metrics associated with at least two users, as is claimed herein. See US 2012/0066168 to Fadell (cited in the previous office action). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20, 26-27, 33, 35, 38 and 40 are cancelled.
	Claims 21-25, 28-32, 34, 36, 37 and 39 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A/Examiner, Art Unit 1631        
                                                                                                                                                                                                /Lori A. Clow/Primary Examiner, Art Unit 1631